Order denying motion affirmed. The contestant appeals from an order of the probate judge denying a motion to frame issues for trial by jury on the usual three grounds. We have examined the statements of counsel received in lieu of evidence. We decide the ease ourselves giving due weight to the decision of the judge. Boston Safe Deposit & Trust Co. v. Blaisdell, 333 Mass. 51, 56. It is unnecessary to detail the representations *766made to the court by the contestant or the counterrepresentations made by the proponents. We are satisfied, as was the judge, that a genuine and doubtful question of fact is not presented as to proper execution, testamentary capacity, or fraud and undue influence.
Monto Rosenthal for the contestant.
Benjamin A. Stein for the proponents.